EXHIBIT 10.39


FORM OF VORNADO REALTY TRUST 2010 OMNIBUS SHARE PLAN
RESTRICTED STOCK AGREEMENT
 
RESTRICTED STOCK AGREEMENT made as of date set forth on Schedule A hereto
between VORNADO REALTY TRUST, a Maryland real estate investment trust (the
“Company”), and the employee of the Company or one of its affiliates listed on
Schedule A (the “Employee”).
 
RECITALS
 
A. In accordance with the Vornado Realty Trust 2010 Omnibus Share Plan, as it
may be amended from time to time (the “Plan”), the Company desires in connection
with the employment of the Employee, to provide the Employee with an opportunity
to acquire shares of the Company’s common shares of beneficial interest, par
value $0.04 per share (the “Common Shares”), and thereby provide additional
incentive for the Employee to promote the progress and success of the business
of the Company and its subsidiaries.
 
B.  Schedule A hereto sets forth certain significant details of the share grant
herein and is incorporated herein by reference.  Capitalized terms used herein
and not otherwise defined have the meanings provided on Schedule A.
 
NOW, THEREFORE, the Company and the Employee hereby agree as follows:
 
AGREEMENT
 
1. Grant of Restricted Stock.  On the terms and conditions set forth below, as
well as the terms and conditions of the Plan, the Company hereby grants to the
Employee such number of Common Shares as is set forth on Schedule A (the
“Restricted Stock”).
 
2. Vesting Period.  The vesting period of the Restricted Stock (the “Vesting
Period”) begins on the Grant Date and continues until such date as is set forth
on Schedule A as the date on which the Restricted Stock is fully vested.  On the
first Annual Vesting Date following the date of this Agreement and each Annual
Vesting Date thereafter the number of shares of Restricted Stock equal to the
Annual Vesting Amount shall become vested, subject to earlier forfeiture as
provided in this Agreement.  To the extent that Schedule A provides for amounts
or schedules of vesting that conflict with the provisions of this paragraph, the
provisions of Schedule A will govern.  Except as permitted under Section 10, the
shares of Restricted Stock for which the applicable Vesting Period has not
expired may not be sold, assigned, transferred, pledged or otherwise disposed of
or encumbered (whether voluntary or involuntary or by judgment, levy,
attachment, garnishment or other legal or equitable proceeding).





--------------------------------------------------------------------------------





 
The Employee shall not have the right to receive dividends paid on shares of
Restricted Stock for which the applicable Vesting Period has not expired.  In
lieu thereof, the Employee shall have the right to receive from the Company an
amount, in cash, equal to the dividends payable on shares of Restricted Stock
for which the applicable Vesting Period has not expired, provided the Employee
is employed by the Company or its affiliates on the payroll date coinciding with
or immediately following the date any such dividends are paid on the Restricted
Shares.
 
The Employee shall have the right to vote the Restricted Stock, regardless of
whether the applicable Vesting Period has expired.
 
3. Forfeiture of Restricted Stock.  If the employment of the Employee by the
Company or its affiliates terminates for any reason except Retirement, death or
following a Change in Control as described below, the shares of Restricted Stock
for which the applicable Vesting Period has not expired as of the date of such
termination shall be forfeited and returned to the Company.  Upon the Employee’s
Retirement, any shares of Restricted Stock for which the applicable Vesting
Period has not expired as of the date of such termination shall not be
forfeited, and shall continue to vest in accordance with the vesting schedule
set forth on Schedule A as if the Employee had remained employed with the
Company and the Employee shall have the right to receive a cash amount in
accordance with Section 2 equal to dividends payable on such shares of
Restricted Stock following the Employee’s Retirement as if the Employee was
employed on the applicable payroll date.  Upon the Employee’s death, all of the
shares of Restricted Stock (whether or not vested) shall become fully vested and
shall not be forfeitable. Upon the occurrence of (a) a Change in Control of the
Company, and (b) the termination of employment of the Employee with the Company
or its affiliates within 24 months of such Change in Control either (i) by the
Company (or its successor) without Cause (as defined below) or (ii) by the
Employee for Good Reason (as defined below), then any shares of Restricted Stock
for which the applicable Vesting Period has not expired, shall become fully
vested and shall not be forfeitable.  For purposes of this Restricted Stock
Agreement, a “Change in Control” of the Company means the occurrence of one of
the following events:
 
(i) individuals who, on the Grant Date, constitute the Board of Trustees of the
Company (the “Incumbent Trustees”) cease for any reason to constitute at least a
majority of the Board of Trustees (the “Board”), provided that any person
becoming a trustee subsequent to the Grant Date whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent Trustees
then on the Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for trustee,
without objection to such nomination) shall be an Incumbent Trustee; provided,
however, that no individual initially elected or nominated as a trustee of the
Company as a result of an actual or threatened election contest with respect to
trustees or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board shall be an Incumbent
Trustee;
 


2



--------------------------------------------------------------------------------





(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes, after the Grant Date, a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that an event described in this paragraph (ii) shall not be deemed to
be a Change in Control if any of following becomes such a beneficial
owner:  (A) the Company or any majority-owned subsidiary of the Company
(provided that this exclusion applies solely to the ownership levels of the
Company or the majority-owned subsidiary), (B) any tax-qualified, broad-based
employee benefit plan sponsored or maintained by the Company or any such
majority-owned subsidiary, (C) any underwriter temporarily holding
securities pursuant to an offering of such securities, (D) any person pursuant
to a Non-Qualifying Transaction (as defined in paragraph (iii)), (E) (a) any of
the partners (as of the Grant Date) in Interstate Properties (“Interstate”)
including immediate family members and family trusts or family-only partnerships
and any charitable foundations of such partners (the “Interstate Partners”), (b)
any entities the majority of the voting interests of which are beneficially
owned by the Interstate Partners, or (c) any “group” (as described in Rule
13d-5(b)(i) under the Exchange Act) including the Interstate Partners (the
persons in (a), (b) and (c) shall be individually and collectively referred to
herein as, “Interstate Holders”);
 
(iii) the consummation of a merger, consolidation, share exchange or similar
form of transaction involving the Company or any of its subsidiaries, or the
sale of all or substantially all of the Company’s assets (a “Business
Transaction”), unless immediately following such Business Transaction (a) more
than 50% of the total voting power of the entity resulting from such Business
Transaction or the entity acquiring the Company’s assets in such Business
Transaction (the “Surviving Corporation”) is beneficially owned, directly or
indirectly, by the Interstate Holders or the Company’s shareholders immediately
prior to any such Business Transaction, and (b) no person (other than the
persons set forth in clauses (A), (B), (C), or (F) of paragraph (ii) above or
any tax-qualified, broad-based employee benefit plan of the Surviving
Corporation or its affiliates) beneficially owns, directly or indirectly, 30% or
more of the total voting power of the Surviving Corporation (a “Non-Qualifying
Transaction”); or
 
(iv) Board approval of a liquidation or dissolution of the Company, unless the
voting common equity interests of an ongoing entity (other than a liquidating
trust) are beneficially owned, directly or indirectly, by the Company’s
shareholders in substantially the same proportions as such shareholders owned
the Company’s Voting Securities immediately prior to such liquidation and such
ongoing entity assumes all existing obligations of the Company to Employee under
this Restricted Stock Agreement.


3



--------------------------------------------------------------------------------







For the purposes of this Section, “Cause” will mean with respect to the
Employee, the Employee’s:  (a) conviction of, or plea of guilty or nolo
contendre to, a felony pertaining or otherwise relating to his or her employment
with the Company or an affiliate; or (b) willful misconduct that is materially
economically injurious to the Company or any of its affiliates, in each case as
determined in the Company’s sole discretion. For the purposes of this Section,
“Good Reason” will mean (a) the assignment to the Employee of duties materially
and adversely inconsistent with the Employee’s status prior to the Change in
Control or a material and adverse alteration in the nature of the Employee’s
duties, responsibilities or authority; (b) a reduction in the Employee’s base
salary; or (c) a relocation of the Employee’s own office location to a location
more than 30 miles from its location prior to the Change in Control. In the
event the Employee is a party to an employment agreement with the Company or an
affiliate thereof, and the definitions of Cause or Good Reason contained herein
conflict with terms provided therefor in such employment agreement (or similar
terms or provisions intended to cover substantially similar circumstances) the
definitions contained in such employment agreement will govern.


For the purposes of this Section, “Retirement” will mean (A) if the Employee is
a party to an employment agreement with the Company or an affiliate thereof
immediately prior to such event, and “Retirement” is defined therein, then
“Retirement” shall have the meaning set forth in such agreement, or (B) if the
Employee is not party to an employment agreement with the Company or an
affiliate thereof immediately prior to such event or if the Employee is party to
such an agreement and such agreement does not define “Retirement” or a
substantially equivalent term, then “Retirement” shall mean the Employee’s
termination of his or her employment with the Company and its affiliates after
attainment of age 65.


4. Certificates.  Each certificate issued in respect of the Restricted Stock
awarded under this Restricted Stock Agreement shall be registered in the
Employee’s name and held by the Company until the expiration of the applicable
Vesting Period.  At the expiration of each Vesting Period, the Company shall
deliver to the Employee (or, if applicable, to the Employee’s legal
representatives, beneficiaries or heirs) certificates representing the number of
Common Shares that vested upon the expiration of such Vesting Period.  The
Employee agrees that any resale of the Common Shares received upon the
expiration of the applicable Vesting Period shall not occur during the “blackout
periods” forbidding sales of Company securities, as set forth in the then
applicable Company employee manual or insider trading policy.  In addition, any
resale shall be made in compliance with the registration requirements of the
Securities Act of 1933, as amended, or an applicable exemption therefrom,
including, without limitation, the exemption provided by Rule 144 promulgated
thereunder (or any successor rule).
 
5. Tax Withholding.  The Company or its applicable affiliate has the right to
withhold from cash compensation payable to the Employee all applicable income
and employment taxes due and owing at the time the applicable portion of the
Restricted Stock becomes includible in the Employee’s income (the “Withholding
Amount”), and/or to delay delivery of Restricted Stock until appropriate
arrangements have been made for


4



--------------------------------------------------------------------------------





payment of such withholding.  In the alternative, the Company has the right to
retain and cancel, or sell or otherwise dispose of such number of shares of
Restricted Stock as have a market value determined at date the applicable shares
vest, approximately equal to the Withholding Amount with any excess proceeds
being paid to Employee.
 
6. Certain Adjustments.  In the event of any change in the outstanding Common
Shares by reason of any share dividend or split, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other corporate
change, or any distribution to common shareholders other than regular dividends,
any shares or other securities received by the Employee with respect to the
applicable Restricted Stock for which the Vesting Period shall not have expired
will be subject to the same restrictions as the Restricted Stock with respect to
an equivalent number of shares and shall be deposited with the Company.
 
7. No Right to Employment.  Nothing herein contained shall affect the right of
the Company or any affiliate to terminate the Employee’s services,
responsibilities and duties at any time for any reason whatsoever.
 
8. Notice.  Any notice to be given to the Company shall be addressed to the
Secretary of the Company at 888 Seventh Avenue, New York, New York 10019 and any
notice to be given the Employee shall be addressed to the Employee at the
Employee’s address as it appears on the employment records of the Company, or at
such other address as the Company or the Employee may hereafter designate in
writing to the other.
 
9. Governing Law.  This Restricted Stock Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Maryland,
without references to principles of conflict of laws.
 
10. Successors and Assigns.  This Restricted Stock Agreement shall be binding
upon and inure to the benefit of the parties hereto and any successors to the
Company and any successors to the Employee by will or the laws of descent and
distribution, but this Restricted Stock Agreement shall not otherwise be
assignable or otherwise subject to hypothecation by the Employee.
 
11. Severability.  If, for any reason, any provision of this Restricted Stock
Agreement is held invalid, such invalidity shall not affect any other provision
of this Restricted Stock Agreement not so held invalid, and each such other
provision shall to the full extent consistent with law continue in full force
and effect.  If any provision of this Restricted Stock Agreement shall be held
invalid in part, such invalidity shall in no way affect the rest of such
provision not held so invalid, and the rest of such provision, together with all
other provisions of this Restricted Stock Agreement, shall to the full extent
consistent with law continue in full force and effect.
 


5



--------------------------------------------------------------------------------





12. Headings.  The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Restricted Stock Agreement.
 
13. Counterparts.  This Restricted Stock Agreement may be executed in multiple
counterparts with the same effect as if each of the signing parties had signed
the same document.  All counterparts shall be construed together and constitute
the same instrument.
 
14. Miscellaneous.  This Restricted Stock Agreement may not be amended except in
writing signed by the Company and the Employee.  Notwithstanding the foregoing,
this Restricted Stock Agreement may be amended in writing signed only by the
Company to:  (a) correct any errors or ambiguities in this Restricted Stock
Agreement; and/or (b) to make such changes that do not materially adversely
affect the Employee’s rights hereunder.  This grant shall in no way affect the
Employee’s participation or benefits under any other plan or benefit program
maintained or provided by the Company.  In the event of a conflict between this
Restricted Stock Agreement and the Plan, the Plan shall govern.
 
15. CONFLICT WITH EMPLOYMENT AGREEMENT.  If (and only if) the Employee and the
Company or its affiliates have entered into an employment agreement, in the
event of any conflict between any of the provisions of this Agreement and any
such employment agreement the provisions of such employment agreement will
govern.  As further provided in Section 7, nothing herein shall imply that any
employment agreement exists between the Employee and the Company or its
affiliates.
 
[signature page follows]
 


6



--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, this Restricted Stock Agreement has been executed by the
parties hereto as of the date and year first above written.
 
 
 
VORNADO REALTY TRUST
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:


 
 
 
 
 
Name





7



--------------------------------------------------------------------------------





SCHEDULE A TO RESTRICTED STOCK AGREEMENT
 (Terms being defined are in quotation marks.)
 




Date of Restricted Stock Agreement:


 


Name of Employee:


 


Number of Common Shares Subject to Grant:


 


Date of Grant:


 


Date on Which Restricted Stock is Fully Vested:


 


Vesting Period:




[__] years


“Annual Vesting Amount” 
Insert the number of Restricted Shares that vest each year or other applicable
vesting schedule.
 
[__]


“Annual Vesting Date”
(or if such date is not a business day, on the next succeeding business day): 
Insert the calendar date of each year on which Restricted Shares will vest or
other appropriate vesting schedule.


 







 


Initials of Company representative:         
 


Initials of Employee:         


8

